No. 12186

        I N T E SUPREME C U T O THE STATE O MONTANA
             H           OR    F           F

                                     1972



J . L. FORD, Guardian A Litem of
                       d
J A Y FORD, a Minor,

                         P l a i n t i f f and A p p e l l a n t ,



HENRY RUPPELL, WILLIAM FIREBAUGH
and GENERAL MOTORS, I N C . , J o i n t l y
and S e v e r a l l y ,

                         Defendants and Respondents.



Appeal from:      D i s t r i c t Court of t h e Second J u d i c i a l D i s t r i c t ,
                  Honorable John B. McClernan, Judge p r e s i d i n g .

Counsel of Record:

     For Appellant :

           Edward D, Yelsa argued, Anaconda, Montana.

     For Respondent:

           Poore, McKenzie and Roth, B u t t e , Montana.
           Robert A , Poore argued, B u t t e , Montana.
           James P. Melican, Jr. argued, D e t r o i t , Michigan.



                                               Submitted:                 May 17, 1972

                                                  Decided:           --
                                                                     DEO 1 :! 1q-i;
M r . J u s t i c e Gene B. Daly d e l i v e r e d t h e Opinion of t h e Court.


        This a p p e a l i s from a summary judgment i n f a v o r of t h e
defendant General Motors, I n c . e n t e r e d i n t h e d i s t r i c t c o u r t
o f t h e second j u d i c i a l d i s t r i c t , county of S i l v e r Bow, Hon.

John B. McClernan, p r e s i d i n g .
        O October 2 5 , 1969, p l a i n t i f f Ford, 19 y e a r s of a g e , was
         n
a s l e e p i n g passenger i n a 1968 C o r v e t t e automobile, t h e s u b j e c t
of t h i s l i t i g a t i o n .   The C o r v e t t e was b e i n g d r i v e n by defendant
William Firebaugh.                 I t was manufactured by defendant General
Plotors, I n c .        The C o r v e t t e had j u s t l e f t B u t t e and was proceeding
south on Highway 91, approaching Melrose, a l o n g a narrow winding
roadway when i t became involved i n a s i d e s w i p e c o l l i s i o n , w i t h
a v e h i c l e d r i v e n by defendant Henry Rupple.                     The C o r v e t t e went

o u t of c o n t r o l and c o l l i d e d head-on w i t h an oncoming v e h i c l e ,
which r e s u l t e d i n p e r s o n a l i n j u r i e s and e x t e n s i v e damage t o t h e
Corvette.
        Following t h e a c c i d e n t , a p e r s o n a l i n j u r y a c t i o n was f i l e d
on January 8 , 1971 by p l a i n t i f f Ford a g a i n s t a l l d e f e n d a n t s ,
Firebaugh, Rupple, and General Motors,based on t h e f a c t t h a t
Ford was unaware of t h e e v e n t s b e f o r e o r d u r i n g t h e a c c i d e n t
which caused h i s i n j u r i e s .              Defendant Firebaugh was n e v e r s e r v e d .
General Motors was s e r v e d through i t s d e s i g n a t e d a g e n t on January
18, 1971.         Defendant Rupple was served on March 31, 1971.                                  Prior
t o s e r v i c e on Rupple, General Motors had moved t h e c a u s e t o t h e
f e d e r a l d i s t r i c t c o u r t , B u t t e , on February 8 , 1971, on t h e b a s i s
of d i v e r s i t y of c i t i z e n s h i p .
        A f t e r Rupple, a s a Montana r e s i d e n t , appeared i n t h e f e d e r a l
d i s t r i c t c o u r t on A p r i l 2 2 , 1 9 7 1 , t h e d i v e r s i t y of c i t i z e n s h i p
was d e f e a t e d p u r s u a n t t o t h e r u l e of Jensen v. Safeway S t o r e s ,
24 F.Supp.        585.       O June 1 5 , 1971, t h e p a r t i e s s t i p u l a t e d t h a t
                              n
t h e a c t i o n be remanded t o Department I of t h e second j u d i c i a l

d i s t r i c t , county of S i l v e r Bow, where t h e a c t i o n had o r i g i n a t e d .
          On March 8 , 1 9 7 1 , General Motors submitted i t s i n t e r r o g a -

t o r i e s t o p l a i n t i f f , t o which p l a i n t i f f responded on March 29, 1971.

Following remand by t h e f e d e r a l d i s t r i c t c o u r t t o t h e second

j u d i c i a l d i s t r i c t , on J u l y 27, 1971 defendant Rupple submitted a

l e n g t h y s e t of i n t e r r o g a t o r i e s t o p l a i n t i f f , which were never

answered by p l a i n t i f f .          On J u l y 1 2 , 1971, p l a i n t i f f n o t i c e d t h e

d e p o s i t i o n of defendant Rupple f o r August 6 , 1971.                      A t the
appointed time General ~ o t o r s 'c o u n s e l a t t e n d e d , b u t n e i t h e r

p l a i n t i f f , h i s c o u n s e l , n o r t h e w i t n e s s e s appeared.     Subsequently,

General ~ o t o r s 'c o u n s e l was a d v i s e d by p l a i n t i f f ' s c o u n s e l t o

b e i n Anaconda f o r t h e t a k i n g of ~ u p p l e ' sd e p o s i t i o n on October

6 , 1971, b u t on t h a t a p p o i n t e d d a t e Rupple d i d n o t appear and
no d e p o s i t i o n was t a k e n .      I n s e p a r a t e l e g a l proceedings defendant
Kupple, t h e m o t o r i s t i n v o l v e d i n t h e i n i t i a l sideswipe w i t h t h e

C o r v e t t e , o b t a i n e d a summary judgment a g a i n s t p l a i n t i f f Ford.

          I n September 1971, t h e d i s t r i c t c o u r t s e t t h e i n s t a n t c a s e

f o r t r i a l on October 1 8 , 1971.

          On September 1 3 , 1971, General Motors f i l e d i t s motion f o r

surrunary judgment w i t h n o t i c e of h e a r i n g of i t s motion s e t f o r

September 24, 1971.                General        lo tors ' motion f o r summary judgment

was based upon t h e t h e o r y t h a t a c a r manufacturer h a s no d u t y

t o manufacture a c a r which i s s a f e from c o l l i s i o n s such a s t h e

dne i n v o l v e d h e r e , and defendant General Motors was e n t i t l e d t o

judgment a s a m a t t e r of law.

          O September 1 6 , 1971, p l a i n t i f f submitted i n t e r r o g a t o r i e s
           n

and r e q u e s t s f o r admissions of f a c t t o General Motors which were

d i r e c t e d t o d e t e r m i n i n g t h e d e s i g n , manufacturing p r o c e s s e s , and
s p e c i f i c a t i o n s of t h e f i b e r g l a s s body of t h e C o r v e t t e .   plaintiff's
i n t e r r o g a t o r i e s and admissions were p r e d i c a t e d on t h e t h e o r y of
p l a i n t i f f ' s complaint a g a i n s t General Motors, t h a t General Motors
II   s o n e g l i g e n t l y and c a r e l e s s l y c o n s t r u c t e d , manufactured, assembled,

and i n s p e c t e d s a i d automobile ( C o r v e t t e ) a s t o endanger t h e occu-

p a n t s t h e r e i n i n t h e e v e n t of c o l l i s i o n . 11
        General Motors f i l e d o b j e c t i o n s t o p l a i n t i f e s i n t e r r o g a t o r i e s
and r e q u e s t s f o r admissions contending t h a t t h e r e q u e s t f o r ad-
missions and i n t e r r o g a t o r i e s p e r t a i n e d t o t h e same b a s i c i s s u e
t o which General Motors d i r e c t e d i t s motion f o r summary judgment
and t h a t i f d e f e n d a n t ' s motion f o r summary judgment was m e r i t o r i o u s
then t h e r e q u e s t f o r admissions and i n t e r r o g a t o r i e s was i r r e l e v a n t .
Hearing on General Motors o b j e c t i o n s was s e t t o b e heard on t h e
same day a s i t s motion f o r summary judgment, September 24, 1971.
        A f t e r h e a r i n g o r a l arguments and r e c e i v i n g b r i e f s , t h e
d i s t r i c t c o u r t h e l d t h a t t h e r e was no duty of General Motors owed
t o p l a i n t i f f and e n t e r e d judgment d i s m i s s i n g p l a i n t i f f ' s com-
p l a i n t a g a i n s t General Motors.           From t h a t judgment, p l a i n t i f f
appeals.
        P l a i n t i f f contends t h e primary i s s u e on a p p e a l i s t h e
q u e s t i o n of whether o r n o t an absence of a genuine i s s u e o f
negligence was p r e s e n t e d t o a s u f f i c i e n t degree t o j u s t i f y t h e
g r a n t i n g of summary judgment t o General Motors.
        E s s e n t i a l l y , t h e i s s u e i s whether t h e d i s t r i c t c o u r t was
c o r r e c t i n g r a n t i n g defendant General Motors summary judgment.
The i s s u e of s u b s t a n t i v e law i n t h i s d e t e r m i n a t i o n i s - - - d i d
t h e d e f e n d a n t , General Motors, breach any duty owed t h e p l a i n -
t i f f , proximately c a u s i n g p l a i n t i f f ' s i n j u r i e s ?
        The a u t h o r i t y f o r g r a n t i n g summary judgment i s Rule 5 6 ( c ) ,
M.R.Civ.P.,        which provides i n p e r t i n e n t p a r t :
        1 1-1-
              9 9~ The judgment sought s h a l l b e rendered
              :
        f o r t h w i t h i f t h e p l e a d i n g s , d e p o s i t i o n s , answers
        t o i n t e r r o g a t o r i e s , and admissions on f i l e show t h a t
        t h e r e i s no genuine i s s u e a s t o any m a t e r i a l f a c t
        and t h a t t h e moving p a r t i s e n t i t l e d t o a judgment
        a s a m a t t e r of law.9~ 9 2 ' Y; :    ~


        I n determining t h e burden of p r o o f , t h i s Court i n Kober &
Kyriss v. B i l l i n g s Deac.Hosp.,              148 Mont. 117, 121, 417 P.2d 476,
quoted w i t h approval 6 ~ o o r e ' sF e d e r a l P r a c t i c e , 5 5 6 . 1 5 [ 3 ] ,
        rr   Ifc
                   **  t h e moving p a r t y f o r summary judgment has
        t h e burden of showing t h e absence of any genuine
        i s s u e a s t o a l l t h e m a t e r i a l f a c t s , which, under
        a p p l i c a b l e p r i n c i p l e s of s u b s t a n t i v e law, e n t i t l e
        him t o judgment a s a matter of law. I I 1
See a l s o :       Byrne v . P l a n t e , 154 Mont. 6, 459 P. 2d 266.
        P l a i n t i f f argues t h a t s i n c e g e n e r a l negligence was pleaded
a g a i n s t a l l defendants, f u r t h e r discovery, such a s defendant
~ u p p l e ' sd e p o s i t i o n , must be taken t o dispose of a l l m a t e r i a l
f a c t s concerning t h e a f f e c t of t h e i n i t i a l sideswipe on t h e
maneuverability of t h e Corvette, p r i o r t o t h e head-on impact.
This contention i s not c o r r e c t f o r two reasons, ( I ) defendant
General Motors can only be h e l d i n t h e lawsuit                               i f there i s a
duty t o t h e p l a i n t i f f which has been breached, and (2) t h e
discovery, including p l a i n t i f f ' s d e p o s i t i o n , has e f f e c t i v e l y
confined t h e i s s u e t o t h e s i n g u l a r l e g a l determination of whether
o r n c t defendant General Motors owed p l a i n t i f f a duty of reason-
a b l e c a r e i n design of t h e Corvette, so a s not t o s u b j e c t p l a i n -
t i f f t o unreasonable r i s k of i n j u r y o r an enhancement of i n j u r y
i n t h e event of a head-on c o l l i s i o n with another v e h i c l e , There
i s no disagreement t h a t t h i s i s an i s s u e of law f o r c o u r t de-
termination.
        I n more simple and concise terms, t h i s lawsuit involves
t h e "second c o l l i s i o n " theory o f negligence, i . e .                      the collision
of t h e passenger with t h e i n t e r i o r p a r t of t h e automobile which
follows t h e automobile c o l l i s i o n .              Impact and c a u s a t i o n of t h e
i n i t i a l c o l l i s i o n i s n o t p a r t of t h e c o n s i d e r a t i o n of f a u l t o r
duty i n t h e "second c o l l i s i o n " ; and damages a r e g e n e r a l l y enchance-
ment of i n j u r y due t o a l l e g e d f a u l t y design o r c o n s t r u c t i o n .
       The l e g a l community i n r e c e n t years has signaled t h e r i s e
                                                                           It
of t h e theory of negligence encompassing t h e                                second c o l l i s i o n " .
Two c a s e s a r e standard-bearers f o r divergent l e g a l a t t i t u d e s
regarding t h e duty of automobile manufacturers: (1) Evans v.
General Motors Corporation, (1966 C.A,7th),                              359 F.2d 822,824,825,
c e r t , den. 385 U.S. 836, 87 S.Ct. 83, 17 L ed 2d 70, f o r t h e
r e s t r i c t i v e view, and (2) Larsen v , General Motors Corporation,
(1968 C . k . 8 t h ) ,   391 F.2d 495, 502,503, f o r t h e expansive view.
See a l s o a n n o t a t i o n 42 ALR3d 560.
        I n Evans, t h e p l a i n t i f f a l l e g e d t h a t General Motors was
n e g l i g e n t i n d e s i g n i n g t h e frame of i t s 1961 Chevrolet s t a t i o n
wagon.       The c a r was manufactured w i t h o u t p e r i m e t e r frame r a i l s
which were b e i n g used i n many o t h e r c a r s .                The complaint a l l e g e d
t h a t because t h e        X 11 t y p e frame would n o t a d e q u a t e l y p r o t e c t
                            11



occupants d u r i n g a s i d e impact c o l l i s i o n , defendant had c r e a t e d
an unreasonable r i s k of s e r i o u s i n j u r y .            The c o u r t s t a t e d :
        "A manufacturer i s n o t under a d u t y t o make h i s
        automobile a c c i d e n t - p r o o f o r f o o l - p r o o f f: it *I1.
The c o u r t h e l d a s a m a t t e r of law           on t h e d u t y a s p e c t , t h a t t h e
m a n u f a c t u r e r ' s d u t y d i d n o t extend t o t h e p a r t i c u l a r d e s i g n p r e -
caution       which p l a i n t i f f deemed t o be unreasonable.                     It further
h e l d t h a t t h e danger t o be avoided was obvious t o a l l , s i n c e t h e
i n t e n d e d purpose of a n automobile d i d n o t i n c l u d e i t s p a r t i c i p a -
t i o n i n c o l l i s i o n s with other objects, d e s p i t e the manufacturer's
a b i l i t y t o f o r e s e e t h e p o s s i b l i t y t h a t such c o l l i s i o n s may occur.
        In Larsen, t h e s t e e r i n g column of p l a i n t i f f ' s C o r v a i r pro-
t r u d e d beyond t h e forward s u r f a c e of t h e f r o n t t i r e s .            Plaintiff
complained t h a t t h e rearward displacement of t h e s t e e r i n g s h a f t
i n a head-on c o l l i s i o n was much g r e a t e r on t h e C o w a i r t h a n on
c a r s designed t o p r o t e c t a g a i n s t such displacement.                   Defendant,
General Motors, r e l i e d on t h e Evans "crashproof" argument t o r e b u t
the contention.            Although t h e c o u r t i n Larsen agreed t h a t i t was
beyond t h e s t a t e of t h e a r t t o produce a crashworthy c a r , i t s t a t e d
t h a t such an argument was i r r e l e v a n t .             The c o u r t i n Larsen con-
cerned i t s e l f w i t h t h e m a n u f a c t u r e r ' s a b i l i t y t o f o r e s e e t h a t many
o f the c a r s which i t produced would be involved i n a c c i d e n t s and

whether i t was p o s s i b l e t o d e s i g n v e h i c l e s which would n o t i n c r e a s e
t h e r i s k of s e r i o u s i n j u r i e s r e s u l t i n g from t h e s e a c c i d e n t s , and
held:
        II
          W p e r c e i v e of no sound r e a s o n , e i t h e r i n l o g i c
            e
        o r e x p e r i e n c e , n o r any command i n p r e c e d e n t , why
        t h e manufacturer should n o t b e h e l d t o a r e a s o n a b l e
         d u t y of c a r e i n t h e d e s i g n of i t s v e h i c l e con-
         sonant w i t h t h e s t a t e of t h e a r t t o minimize t h e
         e f f e c t of a c c i d e n t s . :
                                            g     *
         "This duty of r e a s o n a b l e c a r e i n d e s i g n r e s t s on
         common law n e g l i g e n c e t h a t a manufacturer of an
         a r t i c l e should u s e r e a s o n a b l e c a r e i n t h e d e s i g n
         and manufacture of h i s product t o e l i m i n a t e any
         unreasonable r i s k of f o r e s e e a b l e i n j u r y . The d u t y
         of r e a s o n a b l e c a r e i n d e s i g n should be viewed i n
         l i g h t of t h e rislc. While a l l r i s k s cannot be
         e l i m i n a t e d n o r c a n a crash-proof v e h i c l e be designed
         under t h e p r e s e n t s t a t e of t h e a r t , t h e r e a r e many
         commonsense f a c t o r s i n d e s i g n , which a r e o r should
         be w e l l known t o t h e manufacturer t h a t w i l l minimize
         o r l e s s e n t h e i n j u r i o u s e f f e c t s of a c o l l i s i o n .
         The s t a n d a r d of r e a s o n a b l e c a r e i s a p p l i e d i n many
         o t h e r n e g l i g e n c e s i t u a t i o n s and should be a p p l i e d
         h e r e . I1
         k second argument advanced by General Motors i n b o t h Evans
and Larsen and a g a i n i n t h e i n s t a n t c a s e , i s t h e u t i l i z a t i o n of
t h e d o c t r i n e of abnormal u s e .           This argument r e l i e s on t h e w e l l -
established p r i n c i p l e t h a t a manufacturer's l i a b i l i t y f o r
n e g l i g e n c e i s r e s t r i c t e d t o s i t u a t i o n s where t h e product i s used
II
     f o r a purpose f o r which t h e manufacturer should e x p e c t i t t o
be used".         2 Restatement of T o r t s 2d, 5 395.
         I n Evans t h e c o u r t h e l d :
         "The i n t e n d e d purpose of an automobile does n o t
         include i t s participation i n c o l l i s i o n s with other
         o b j e c t s , d e s p i t e t h e manufacturer's a b i l i t y t o
         f o r e s e e t h e p o s s i b i l i t y t h a t such c o l l i s i o n s may
         occur. I I
         I n Larsen t h e c o u r t h e l d :
         "While automobiles a r e n o t made f o r t h e purpose of
         c o l l i d i n g w i t h each o t h e r , a f r e q u e n t and i n e v i t a b l e
         contingency of normal automobile u s e w i l l r e s u l t i n
         c o l l i s i o n s and i n j u r y - p r o d u c i n g impacts.           f: fc Where
         t h e i n j u r i e s o r enhanced i n j u r i e s a r e due t o t h e manu-
         f a c t u r e r ' s f a i l u r e t o use reasonable c a r e t o avoid
         s u b j e c t i n g t h e u s e r of i t s p r o d u c t s t o an unreasonable
         r i s k of i n j u r y g e n e r a l n e g l i g e n c e p r i n c i p l e s should
         be a p p l i c a b l e . ?I
         I n c o n j u n c t i o n w i t h t h e two above c i t e d f e d e r a l c i r c u i t
c a s e s , we have examined t h e l i m i t e d number of c a s e s a v a i l a b l e
on t h e s u b j e c t of d e f e c t enhanced i n j u r i e s and f i n d t h a t some
c o u r t s have h e l d under t h e Larsen r a t i o n a l e t h a t s p e c i f i c d e f e c t s
were a c t i o n a b l e such a s c a s e s i n v o l v i n g s h a t t e r - p r o o f g l a s s ,
g e a r s h i f t l e v e r s , and a s h t r a y d e f e c t s .   Most j u r i s d i c t i o n s avoid
t h e s t r i c t l i a b i l i t y concept and b r e a c h of w a r r a n t y and a p p l y
g e n e r a l negligence p r i n c i p l e s .     However, s t e e r i n g assembly, s e a t
defects, heater            l o c a t i o n , f r o n t end design, door l a t c h and o t h e r s
were denied under t h e Evans r a t i o n a l e . 4 2 ALR3d 567,568.
        Generally t h e p a r t i c u l a r d e f e c t s involved i n t h e s e cases do
not seem t o bear on t h e r e s u l t s reached by t h e c o u r t s , nor do t h e
c o u r t s t h a t have taken t h e Larsen view develop t h e problem beyond
t h e f a c t t h a t t h e i n i t i a l accident i s reasonably foreseeable t o
t h e manufacturer, who should e x e r c i s e due c a r e o r reasonable c a r e
i n design o r manufacture t o e l i m i n a t e unreasonable r i s k of
foreseeable injury.              While t h e c o u r t s denying recovery g e n e r a l l y
hold t h a t t h e duty being obvious t o a l l and c o l l i s i o n not w i t h i n
t h e intended purpose, f o r e s e e a b i l i t y c r e a t e d no duty when claimed
d e f e c t s d i d n o t c o n t r i b u t e t o t h e i n i t i a l accident.
        It has been f u r t h e r suggested t h a t t h e b e s t o r proper o r most
e f f e c t i v e s o l u t i o n t o t h i s recognizable problem i s by l e g i s l a t i o n ,
n o t n e c e s s a r i l y a s u r e o r quick s o l u t i o n , a s t h e r e i s none, b u t
p o s s i b l y t h e most r e l i a b l e and uniform method t o accommodate t h e
f i f t y s t a t e s with s t a n d a r d i z a t i o n of design improvements t o be
placed on t h e manufacturers.                   Some cases c i t e t h e National T r a f f i c
and Motor Vehicle S a f e t y Act, (19661, 15 U.S.C.                        $ 5 1381-1426,
which appears t o be an e f f e c t i v e beginning i n t h e a r e a of e s t a b -
l i s h i n g design standards,           This approach has been c r i t i c i z e d a s
inadequate, i n d u s t r y c o n t r o l l e d , and an escape hatch f o r c o u r t s
n o t wanting t o d e a l d i r e c t l y with t h e problem.
       With a f u l l a p p r e c i a t i o n of t h e p r i n c i p l e t h a t manufacturers
should be h e l d t o a s s a f e a design and c o n s t r u c t i o n a s i s reasonably
p o s s i b l e t o p r o t e c t t h e p u b l i c , we a l s o recognize t h e d i f f i c u l t i e s
t h a t a t t e n d t h e proposed a p p l i c a t i o n of t h e p r i n c i p l e on t h e
f a c t s of t h i s c a s e under Montana law.
       The cases applying t h i s p r i n c i p l e under common law negligence
standards r e c i t e t h a t c o l l i s i o n s with o r without f a u l t of t h e user
a r e c l e a r l y f o r s e e a b l e i n normal use and w i l l r e s u l t i n i n j u r y
producing impact and t h e "second c o l l i s i o n " of t h e passenger with
t h e i n t e r i o r p a r t of t h e automobile i s a l s o foreseeable,                 Hence,
d u t y and l i a b i l i t y on t h e manufacturers i n t h e event of f a u l t y
design.        However, a f t e r having e s t a b l i s h e d t h e p r i n c i p l e t h e y
immediately r e t r e a t i n t o undefined s a n c t u a r i e s of q u a l i f i c a t i o n
which d i l u t e t h e p r i n c i p l e and add no h e l p t o i t s a p p l i c a t i o n .
For example, i t excludes t h e c o l l i s i o n w i t h w a t e r , which i s a s
f o r e s e e a b l e as any and occurs more f r e q u e n t l y than some and could
enhance danger o r i n j u r y by d e f e c t i v e design.
        These c a s e s f u r t h e r q u a l i f y t h a t t h e manufacturer i s n o t an
i n s u r e r and n o t r e q u i r e d t o design accident-proof machines, j u s t
avoid unreasonable r i s k of i n j u r y .                 T h i s a l l seems t o i n f e r t h a t
t h e duty imposed i s q u a l i f i e d by circumstances of some kind and
n o t based e n t i r e l y on r e a s o n a b l e f o r e s e e a b i l i t y .   Fleming, The
Law of T o r t s , 3rd ed. 1965, 140, h a s t h i s t o say:
        ":
        9     ft *    i f foresight of r i s k i s a necessary condition,
        i t i s by no means a l s o a s u f f i c i e n t c o n d i t i o n of
        liability        * *. $
                              :     Admittedly some o c c a s i o n a l j u d i c i a l
        d i c t a seem t o i n s i n u a t e t h a t f o r e s i g h t o f f e r e d a t e s t
        by which t h e e x i s t e n c e of a duty of c a r e can b e l o g i c -
        a l l y i n f e r r e d . Yet n o t h i n g could b e f u r t h e r from t h e
        t r u t h . " (Emphasis added).
                                                        D. 326
        P r o s s e r , Law of T o r t s , 4 t h Ed. , ) c o n t a i n s an e x t e n s i v e d i s c u s -
s i o n on a l l a s p e c t s of duty b u t observes t h e formula of duty t o
be:
        11
          You must t a k e r e a s o n a b l e c a r e t o avoid a c t s o r ommissions
        which you c a n r e a s o n a b l y f o r e s e e would be l i k e l y t o i n -
        j u r e your n e i g h b o r [ s ] $<    **
                                                  persons who a r e s o c l o s e l y
        and d i r e c t l y a f f e c t e d by m a c t t h a t I ought r e a s o n a b l y
                                                y
        t o have them i n contemplation a s b e i n g s o a f f e c t e d when
        I am d i r e c t i n g m mind t o t h e a c t s o r omissions which
                                  y
        a r e c a l l e d i n question,
        "As a formula t h i s i s s o vague a s t o have l i t t l e meaning,
        and a s a guide t o d e c i s i o n i t h a s no v a l u e a t a l l . "
        (Emphasis added.)
        P r o s s e r f u r t h e r s t a t e s our problem i n t h e a p p l i c a t i o n of
f o r e s e e a b i l i t y and duty a t p. 254:
        "1n 1928 someth.ing o f a bombshell b u r s t upon t h i s
        f i e l d , when t h e New York Court of Appeals, f o r s a k i n g
        1
            roximate c a u s e , 1 s t a t e d t h e i s s u e of f o r e s e e a b i l i t y
        i terms of d u t . I 1 P a l s g r a f v. Long I s l a n d R.Co.,
        :
        248 N.Y. 3 3 9 3 2 N.E. 99.                (Emphasis added).
P r o s s e r does n o t r e j e c t t h i s p r i n c i p l e , b u t r e c o g n i z e s t h e prob-
lems a t t e n d a n t t o i t .
        I n Mang v , E l i a s s o n , 153 Mont. 431, 458 P.2d 777, t h i s Court
r e j e c t e d any d o c t r i n e of a b s t r a c t f o r e s e e a b i l i t y and a f f i r m e d t h e
d o c t r i n e of reasonable f o r e s e e a b i l i t y , b u t i n t h a t c a s e found no
n e c e s s i t y t o r e a c h t h e law of "causation" a b s e n t a f i n d i n g of
duty.          However, c a u s a t i o n was most r e c e n t l y d i s c u s s e d i n terms of
proximate cause and t h e "but f o r " r u l e a f f i r m e d i n DeVerniero v.

E ~ Y ,            Mon t   .      ,   496 P.2d 290,293, 29 St.Rep.                   273, 278, i n
t h i s language:
          II
          Proximate cause i s a twofold l e g a l concept which
        may l i m i t l i a b i l i t y depending upon t h e e x i s t e n c e of
        (1) an i n t e r v e n i n g a c t and (2) t h e u n f o r e s e e a b i l i t y
        of t h a t i n t e r v e n i n g a c t . This Court s t a t e d i n Sztaba
        v . Great Northern Ry., 147 Mont. 185, 195, 411 P.2d
        379, 385:
                   I1 1
                       Causation i s a f a c t . I t i s important t o de-
          termine c a u s a t i o n f i r s t t o avoid i t s confusion w i t h
          t h e i s s u e s t o follow. This i s n o t a r e l a t i o n s h i p be-
          tween negligence and i n j u r y , b u t r a t h e r a c a u s a l r e -
          l a t i o n between conduct and h u r t , b o t h of which a r e
          f a c t u a l concepts. It i s only a f t e r t h e c a u s a l r e l a t i o n -
          s h i p , d u t y , and i t s scope a r e found t h a t t h e n e g l i g e n c e
          i s s u e i s reached.       61 Co1.L.R. 1401.
                    he t e s t most g e n e r a l l y employed i n determining
        c a u s a t i o n i s t h e "but f o r " t e s t . Montana h a s adopted
        t h i s t e s t i n numerous c a s e s .
                   I1 I
                     Proximate cause i s one 1Iwhich i n a n a t u r a l and
        c o n ~ i n u o u s s e q u e n c e , unbroken by any new, independent
        c a u s e , produces t h e i n j u r y , and without which t h e i n -
        j u r y would n o t have occurred. 11 Stroud v . Chicago, M.
         [ & ] St.P. & P.Ry. Co., 75 Mont. 384, 393, 243 P. 1089,
        1092.'"          (Emphasis added:) -
        The p r i n c i p l e urged by p l a i n t i f f under t h e f a c t s of t h i s
c a s e f a l l s i n t o t h e a r e a of " a b s t r a c t f o r e s e e a b i l i t y " condemned
i n man^          and f a i l s t o meet t h e law i n r e l a t i o n t o c a u s a t i o n a s
it exists i n             )lantana.

        The judgment of t h e d i s t r i c t c o u r t i s a f f i r m e d .
   --- ............................
dAssociate       Justices.